       Case 2:11-cv-00084 Document 1019 Filed on 12/31/20 in TXSD Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION

 M.D., by her next friend, Sarah R.           §
 Stukenberg, et al.,                          §
                                              §
          Plaintiffs,                         §
                                              §
 vs.                                          §            CIVIL ACTION NO. 2:11-CV-00084
                                              §
 GREG ABBOTT, in his official capacity        §
 as Governor of the State of Texas, et al.,   §
                                              §
          Defendants.                         §


                        DEFENDANTS’ CERTIFICATION OF COMPLIANCE
                            REGARDING REMEDIAL ORDER NO. 22


         Defendants Greg Abbott, in his official capacity as Governor of the State of Texas, Cecile

Erwin Young, in her official capacity as Executive Commissioner of the Health and Human

Services Commission of the State of Texas, and Jaime Masters, in her official capacity as

Commissioner of Department of Family and Protective Services of the State of Texas

(“Defendants”), hereby submit this certification of compliance with Remedial Order No. 22

pursuant to the Court’s December 18, 2020 Order [Dkt. 1017].

         Defendants’ certification of compliance is set forth in the attached declarations of Lana

Estevilla and William Walsh. Pursuant to the December 18, 2020 Order, documents referenced in

the declarations are not being filed with this certification. Instead, Defendants are,

contemporaneous with this filing, providing the Monitors with all documents referenced in the

declarations that have not been previously produced to them.
Case 2:11-cv-00084 Document 1019 Filed on 12/31/20 in TXSD Page 2 of 3




                                Respectfully submitted.

                                KEN PAXTON
                                Attorney General of Texas

                                BRENT WEBSTER
                                First Assistant Attorney General

                                GRANT DORFMAN
                                Deputy First Assistant Attorney General

                                SHAWN COWLES
                                Deputy Attorney General for Civil Litigation

                                THOMAS A. ALBRIGHT
                                Chief, General Litigation Division

                                /s/ Kimberly Gdula
                                CHRISTOPHER D. HILTON
                                Assistant Attorney General
                                Texas Bar No. 24087727
                                Southern District No. 3029796
                                KIMBERLY GDULA
                                Assistant Attorney General
                                Texas Bar No. 24052209
                                Southern District No. 10092074

                                OFFICE OF THE ATTORNEY GENERAL
                                P.O. Box 12548, Capitol Station
                                Austin, Texas 78711-2548
                                (512) 463-2120; (512) 320-0667 FAX

                                ATTORNEYS FOR DEFENDANTS
    Case 2:11-cv-00084 Document 1019 Filed on 12/31/20 in TXSD Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 31, 2020, a true and correct copy of the foregoing

document has been filed in accordance with the Electronic Document Filing System of the

Southern District of Texas, thus providing service to all participants.



                                              /s/ Kimberly Gdula
                                              KIMBERLY GDULA
                                              Assistant Attorney General
